Case: 3:19-cv-00092-WHR-MJN Doc #: 21 Filed: 01/27/21 Page: 1 of 1 PAGEID #: 714




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


  KASANDRA MORROW,                                )
      Plaintiff,                                  )
                                                  )    Civil Action No. 3:19-cv-00092
         v.                                       )
                                                  )    JUDGE RICE
  ANDREW SAUL,                                    )
                                                  )    JUDGE NEWMAN
  COMMISSIONER OF SOCIAL
  SECURITY,                                       )
                                                  )
        Defendant.                                )
                                                  )



                                             ORDER

        This cause coming before the Court on the joint motion of the parties, due notice having

 been given, and the Court being fully advised,

        IT IS THEREFORE ORDERED THAT:

    1. The Parties' Joint Motion for an Award of Attorney's Fees under the Equal Access to
       Justice Act (EAJA) is accepted and the Commissioner shall pay Plaintiffs attorney fees
       in the amount of $5,500.00 and costs in the amount of $0.00, for a total of $5,500.00;

    2. Counsel for the parties shall verify whether or not Plaintiff owes a preexisting debt to the
       United States subject to offset, consistent with Astrue v. Ratliff, 130 S.Ct. 2521, 560 U.S.
       586 (2010). If no such pre-existing debt exists, Defendant shall pay the EAJA award
       directly to Plaintiffs counsel pursuant to the EAJA assignment signed by Plaintiff and
       counsel; and

    3. The case remains terminated on the docket of this Court.

 IT IS SO ORDERED.



 Date: -�1-26-2021----                    Entered: � �v..,...
                                               -------'---'------
